Citation Nr: 0404950	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a lung disability has been received.   


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran had active service from August 1976 to February 
1979.

In a January 2000 decision, the Board of Veterans' Appeals 
(Board) reopened the claim of service connection for a lung 
disorder and denied the claim on the merits. 

This matter is before the Board on appeal from an April 2001 
rating action that declined to reopen the claim for service 
connection for a lung disorder on the basis that new and 
material evidence had not been presented.  A notice of 
disagreement was received in April 2001 and the RO issued a 
statement of the case in February 2002.  This statement of 
the case appears to have been sent to the veteran in May 
2002.  A substantive appeal was received from the veteran in 
June 2002.  The veteran is unrepresented in his appeal.

Based on a review of an August 2002 statement from the RO to 
veteran, it appears that the RO is in the process of 
adjudicating the claim of service connection for a "mental 
condition".  This issue is not before the Board at this 
time.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	In a January 2000 decision, the Board denied the veteran's 
claim for service connection for a lung disorder.

3.	Evidence associated with the claims file since the January 
2000 denial is either duplicative or cumulative of evidence 
previously before the Board, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a lung disorder.


CONCLUSION OF LAW

1.  The January 2000 denial of the claim of entitlement to 
service connection for a lung disorder is final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the Board's January 2000 denial 
is not new and material, and the veteran's claim for service 
connection for a lung disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.

That notwithstanding, the Board finds that all notification 
and development action needed to render a fair decision on 
the petition to reopen has been accomplished. the Board notes 
that the veteran has been put on notice as to the basis for 
the denial of the claim, and, hence what is needed to support 
the application to reopen the claim.  Pursuant to a RO letter 
of August 2001, and by a statement of the case issued in 
February 2002, the veteran has been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  Notably, the August 2001 RO letter 
invited the veteran to identify treatment providers in 
support of his claim.  The Board also finds that the August 
2001 letter-which indicated to the veteran that VA would 
attempt to obtain treatment records for which the veteran 
provided sufficient information, and, if necessary, 
authorization-the Board finds that, through the 
aforementioned documents and communications, the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA has been met.  
See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).

The Board also points out that, in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) reveals that 
four elements are required for proper VCAA notice: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims). 

In an August 2001 letter from the RO to the veteran, on pages 
one and two, he was informed of the evidence needed to 
"[e]stablish [e]ntitlement" (the first element), on the 
second and third pages the RO indicates what the VA would do 
to obtain evidence for the claim (the second element), on 
page three of the letter the RO indicates what evidence was 
still needed from the veteran (the third element), and on 
pages three and four of the August 2001 letter the RO asks 
the veteran to identify all private and VA treatment relevant 
to the claim (the fourth element).  Thus, the August 2001 
letter from the RO to the veteran meets all four of the 
elements for VCAA notice identified in Pelegrini.  The 
February 2002 SOC and all other communications from the RO to 
veteran provide additional notice to the veteran regarding 
the four elements of VCAA notice.  Further, the RO was in 
direct contact with the veteran in February 2001 and August 
2002 to assist him with this claim, providing the veteran 
with additional notice beyond the above.  

In Pelegrini, Court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini further held that the Secretary failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Id at 13.

The VCAA notice in this case was provided in August 2001.  
The rating action was issued April 2001.  Consequently, there 
was no pre-RO-decision notice regarding the VCAA prior to the 
RO's April 2001 decision.  Notwithstanding, the Board finds 
that the lack of such a pre-RO-decision notice was not 
prejudicial to the veteran.  Following the August 2001 
letter, the RO clearly reevaluated the case, as reflected by 
the February 2002 SOC.  Further, the claimant has been 
provided every opportunity to submit evidence, as he has 
done.  He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In 
this regard, the Board points out that it is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

II.  New and Material Evidence

In a January 2000 decision, the Board found that new and 
material evidence to reopen the claim for service connection 
for a lung disorder had been presented.  The claim was 
reopened.  Finding that a well-grounded claim was not 
submitted, the Board declined to reopen the claim for service 
connection for a lung disorder.  Evidence considered at that 
time consisted, primarily, of the veteran's service medical 
records.  

The medical examination report that was completed when the 
veteran entered active service reflect that the veteran's 
lungs and chest were normal.  In the medical history form, 
the veteran reported that he had never had nor did he then 
have: (1) ear, nose or throat trouble; (2) chronic or 
frequent colds; (3) asthma; (4) shortness of breath; (5) pain 
or pressure in chest; or (6) a chronic cough.  

Service medical records show that the veteran was seen in 
September 1976 complaining of a sore throat.  Examination 
revealed that the throat was irritated with minimal exudation 
and that the tonsils were enlarged.  The chest was clear with 
strong and steady heartbeats.  The diagnostic impression 
provided was that of an upper respiratory infection.  The 
veteran was again seen in October 1976 complaining of upper 
respiratory infection symptoms.  The tonsils were within 
normal limits as were his nodes and breathing.  In January 
1977, the veteran was seen with a cough and sore throat.  
Chest x-ray results were within normal limits and the 
assessment provided was that the veteran had a viral 
syndrome.  Approximately one week later, the veteran was 
again seen complaining of a cough and was assessed as having 
a viral syndrome.  The following day, when the veteran 
complained of a productive cough and congestion of the head 
and chest, the diagnosis was bronchitis.  

In February 1977, while the veteran was hospitalized for 
hepatitis, it was noted in the clinical record that a chest 
x-ray showed old healed granulomatous disease.  In September 
1997, the veteran was seen for complaints of cold symptoms 
that he had had for the past three weeks.  A chest x-ray did 
not note any infiltrates.  The impression was a viral upper 
respiratory infection.  In October 1977, the veteran's chest 
and lungs were clear upon physical examination.  The 
assessment was resolved viral respiratory syndrome.  In 
November 1977, the veteran was seen complaining of a cough 
with yellowish sputum and was diagnosed as having bronchitis.  
In August 1978, the veteran was diagnosed as having 
bronchitis after he was seen complaining of pain on breathing 
and a productive cough. In January 1979, the veteran was 
treated for hemoptysis of two days duration.  Examination 
revealed that he had crusted nasal polyps on the right side 
that were probably the source of the bleeding.  The veteran's 
separation examination report, which was dated five days 
later, indicated that his nose, lungs and chest were normal. 

In February 1981, the veteran filed a claim for service 
connection for lung problems, spitting up and vomiting blood, 
which reportedly started in January 1979.  The RO sent the 
veteran a letter in March 1981 which asked him to submit 
recent medical evidence.  

In November 1983, various medical treatment records were 
received from the veteran.  In August 1979, the veteran was 
hospitalized in a VA facility to assess and treat complaints 
of coughing up blood.  Both the bronchoscopy and chest x-ray 
were within normal limits according to the hospital summary.  
The discharge assessment was hemoptysis, etiology unknown.  
In February 1981, the veteran was hospitalized at St. 
Vincent's Infirmary with complaints of abdominal pain, 
vomiting, and spitting up blood while coughing.  He gave a 
history of working around asbestos in the Navy and advised 
that he was hospitalized several times in service for 
hemoptysis.  On admission, the diagnosis was hemoptysis of 
undetermined etiology, recurrent since 1979.  Physical 
examination upon admission revealed the presence of bilateral 
basicular rhonchi and no rales.  A chest x-ray and pulmonary 
function tests were normal, while the bronchoscopy report 
listed an impression of hemoptysis, precise etiology 
undetermined. The discharge diagnoses were acute bronchitis 
with secondary hemoptysis and abdominal pain that was 
probably viral gastroenteritis.  A chest x-ray taken at Van 
Buren County Hospital in October 1983 showed no evidence of 
cardiopulmonary disease.

During a VA examination in January 1984, the veteran reported 
that he last spit up blood in November 1983.  On physical 
examination, the lungs were clear and there was no coughing 
on deep breathing.  A chest x-ray report indicated that there 
was no definite evidence of active cardiopulmonary disease.  
The diagnosis was hemoptysis by history, etiology unknown.  
The RO denied service connection for hemoptysis in a February 
1984 rating decision finding that the veteran had hemoptysis 
in 1981 that was felt to be due to acute bronchitis but there 
was currently no disability found that resulted in 
hemoptysis.  

In April 1988, the veteran filed a claim to reopen.  In May 
1988, the RO received VA medical records, dated from March to 
May of 1988, which revealed that the veteran had a 
cholecystectomy in April 1988 after a gallstone was 
discovered.  Regarding the lung condition, it was noted, in a 
medical record dated in March 1988, that a chest x-ray was 
routine but, in reviewing the veteran's records, it was noted 
that a chest x-ray from 1984 suggested interstitial changes. 

In June 1988, additional VA medical records were received 
which were dated from March 1987 to March 1988.  A treatment 
record dated in April 1987 showed that the lungs were clear.  

The RO confirmed the denial of service connection for a lung 
condition in a September 1988 decision.  In a July 1990 
decision, the Board denied service connection for a lung 
disorder manifested by hemoptysis finding that the pulmonary 
conditions and episode of hemoptysis treated in service were 
acute and transitory and resolved without residual 
disability.

In March 1992, the RO received a medical statement completed 
by James Williams, M.D., which revealed that the veteran was 
seen during that month with a cough and congestion.  He was 
diagnosed as having bronchitis.  By way of a May 1992 
decision, the RO found the medical statement to be new and 
material evidence to reopen the claim for service connection 
for a pulmonary condition and hemoptysis but denied the claim 
on the merits.  

In April 1992, the RO received additional VA medical records 
dated from December 1981 to April 1990.  In a hospital 
summary of March 1984, it was noted that the veteran had flu 
symptoms and that a chest x-ray was taken that showed the 
interstitial patter to be slightly increased from the 
previous x-ray of December 1981. 

In a decision of June 1993, the Board found that the veteran 
had submitted new and material evidence to reopen the claim 
but denied the claim on the merits.  The veteran appealed 
that determination to the U.S. Court of Appeals for Veterans 
Claims (the U.S. Court of Veterans Appeals prior to March 1, 
1999), which, in a decision of March 1994, concluded that Dr. 
William's statement was not new and material evidence.  The 
Court found that the statement did not bear on whether the 
appellant has a chronic lung condition or other disorder 
manifested by hemoptysis which had its onset in service and 
thus the statement did not raise a reasonable possibility 
that, when it was viewed in the context of all the evidence, 
it would change the outcome.  Accordingly, the Court vacated 
the Board's decision because the appellant's claim should not 
have been reopened following the Board's final denial of July 
1990.  The veteran appealed that decision to the United 
States Court of Appeals for the Federal Circuit, which 
dismissed the appeal in June 1994.  The Federal Circuit noted 
that, pursuant to 38 U.S.C. § 7292, it could only review 
challenges to the validity or interpretation of a statute or 
regulation, or to the interpretation of a constitutional 
provision, that the Court had relied on its decision.  As the 
veteran's appeal amounted only to a request for review of 
factual determinations and the application of the law to the 
facts of the case, the Federal Circuit concluded that it did 
not have jurisdiction over his appeal.  

In May 1996, the veteran filed another claim to reopen the 
claim for service connection of a lung condition.  In June 
1996, the RO received medical records reflecting inpatient 
treatment at Louise Obici Memorial Hospital in August 1994 
for pneumonia.  A chest x-ray report included an impression 
that the veteran had chronic interstitial lung disease. 
Diagnoses included in the discharge summary included chronic 
obstructive pulmonary disease.  The veteran was again 
hospitalized in July 1995 for acute bronchitis, asthma and 
bronchospasm.  Physical examination upon admission indicated 
that he had an occasional inspiratory and expiratory wheeze.  
The previous surgical scars in the gall bladder area were 
nontender.  A chest x-ray result indicated that no acute 
disease was seen.  

Medical records from Lakeview Medical Center dated from 
October 1995 to April 1996 were received which contained a 
pulmonary function test report dated in October 1995.  The 
interpretation of the testing was that the veteran had 
physiologically large lungs and extrathoracic airway 
obstruction.  The veteran reported that he smoked about one 
pack of cigarettes per week for the past 20 years.  While the 
veteran reportedly quit one year ago, the examiner noted that 
he smelled of cigarette smoke during the examination.  The 
diagnosis provided in October 1995 and April 1996 was chronic 
bronchitis. 

In February 1998, the Board remanded the case for the RO to 
vacate the May 1992 rating decision which found that new and 
material evidence had been presented to reopen the claim for 
service connection for a lung disorder.  The RO was also 
asked to obtain the Social Security Administration (SSA) 
decision and the medical records underlying the SSA decision.

In April 1998, the RO obtained copies of the medical records 
considered by SSA and a copy of the SSA decision on 
disability benefits dated in August 1989.  In August 1980, 
the veteran was seen complaining of burning pain in the left 
posterior chest and around to the front.  The diagnosis 
provided was pleuritic chest pain.  In February 1984, he was 
diagnosed as having an upper respiratory infection, possible 
influenza.  In October 1985, the veteran was discharged from 
a period of VA hospitalization with diagnoses of: chronic 
depression; possible complex partial seizures; history of 
asbestosis, status post-collapsed lung, etiology unknown; and 
tobacco abuse.  On physical examination, the lungs were 
clear.  A chest x-ray report of July 1988 indicated that the 
lungs were clear.  The x-ray impression was that the chest 
was normal. 

The SSA decision on disability benefits, obtained prior to 
the Board's January 2000 decision, noted that the medical 
evidence showed that the veteran had gallbladder and hernia 
surgeries, but that his primary impairment was a personality 
disorder.  The decision of the Administrative Law Judge was 
that the veteran was entitled to a period of disability 
commencing in January 1988.  

As note above, the Board in January 2000 found that 
additional evidence added to the record since the Board's 
July 1990 decision was new and material.  However, the Board 
also found that there was no competent evidence of a nexus 
between a current lung disorder and either alleged asbestos 
exposure in service or lung disorders and treatment for 
hemoptysis that were noted in service.  Thus, the claim was 
reopened but denied.  As the veteran did not appeal the 
Board's January 2000 denial, and no other exception to 
finality is shown to apply, that denial is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.   

The present claim was initiated in November 2000.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the Board's 
January 2000 decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).  

Evidence submitted since November 2000 includes letters 
submitted by the veteran reiterating his previous 
contentions.  In his January 2001 notice of disagreement, the 
veteran cited his treatment for a lung disorder in service.  
The veteran appears to contend that service medical records 
were either lost or shredded.  

The veteran cites SSA records in September 2001 in support of 
his claim.  It appears that the RO obtained the veteran's 
entire SSA record in March 2002.  These records largely 
indicate what was already reported within previous records 
obtained by VA prior to the Board's January 2000 decision. 

Clearly, SSA records that are cumulative or duplicative of 
information already contained in the record are not, by 
definition, "new."  Additional medical evidence received 
that was not previously before agency decision makers is 
"new."  However, such evidence is not "material" for 
purposes of reopening the claim for service connection.  None 
of the additional medical records include any evidence 
reflecting that that the veteran's claimed lung disorder is 
the result of disease or injury either incurred in or 
aggravated by military service. 

As regards the veteran's own assertions associating his 
current lung disability with service, the Board notes that 
the veteran appears to be simply reiterating his prior 
contentions.  In any event, the Board points out that the 
veteran's assertions, alone, are not probative of the 
question of whether a medical relationship between any 
current lung disability and service exists.  As a layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to offer a probative opinion on a 
medical matter, such as whether a disability was caused or 
worsened by military service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Hence, where, as here, resolution of an issue 
under consideration turns on a medical matter, unsupported 
lay statement(s), even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, as  
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for a lung 
disorder are not met, and the Board's  January 2000  denial 
of service connection for a lung disorder remains final.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993)




ORDER

As new and material evidence to reopen the claim for service 
connection for a lung disorder has not been received, the 
appeal is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



